PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Reddy et al.
Application No. 15/635,216
Filed: 28 Jun 2017
For: Method to risk-stratify patients with cancer based on the comorbidities, and related differential gene expression information
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 26, 2021, to revive the above-identified application.1

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Responsive Amendment (Notice) mailed May 1, 2019, which set a period for reply of two (2) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on July 2, 2019.  A Notice of Abandonment was mailed 
January 29, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election, (2) the petition fee of $500.00, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $750.00 extension of time fee submitted on November 29, 2019 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being referred to Technology Center Art Unit 1634 for appropriate action in the normal course of business on the reply received November 29, 2019.





/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                    



    
        
            
        
            
    

    
        1 The renewed petition and five month extension of time filed January 26, 2021 are accepted as being timely filed within two months of the decision mailed June 26, 2020.